It is my pleasure to congratulate you, Sir, on
your election to the presidency of the General
Assembly at its sixtieth session. Your renowned
experience in international affairs, especially in the
United Nations system, will undoubtedly guarantee
success for our deliberations. I cannot fail to seize this
opportunity to express to your predecessor, Mr. Jean
Ping, Minister for Foreign Affairs of Gabon, our thanks
and appreciation for his efforts towards the successful
conduct of the deliberations of the fifty-ninth session
of the General Assembly. It also gives me pleasure to
express to the Secretary-General of the United Nations,
Mr. Kofi Annan, our appreciation for his efforts to
implement the resolutions of the Organization and to
fulfil the purposes of its Charter.
During the 60 years of its existence, the United
Nations has witnessed heated debates and bitter
differences. Yet this Organization remains a forum for
dialogue among nations on the means of building a
secure world. While we agree with others on the need
to reform the United Nations and take new
international developments into account, we stress that
such a process should be constructive and should apply
lessons learned and the positive experiences that the
United Nations has had. We also believe that such a
process should unite and not divide us. It is through
broad agreement that we will be able to enhance the
authority and legitimacy of the United Nations, as well
as its ability to effectively respond to the challenges of
the twenty-first century.
We must not forget that this Organization belongs
to us all, and not merely to one particular party. We
should therefore find the wisdom to preserve it for
future generations.
Five years ago, we adopted a declaration in which
we set out the international communityís vision for the
new millennium. Regrettably, both facts and figures
show that the results have not lived up to our
expectations. The objectives defined remain
unfulfilled. Poverty, hunger and epidemics are
prevalent throughout the world, while tension and
foreign occupation continue to threaten international
peace and security and hamper development for those
living under foreign occupation. Failure to eliminate
weapons of mass destruction, foremost among which
are nuclear weapons, haunts us and threatens peace. It
is no longer feasible to delay the reform of the world
economic order. Moreover, reform should not be
confined to this international Organization. Rather, it
must encompass all international economic and
financial institutions, particularly those that contribute
to economic decision-making. The road ahead lies in
20

fairness, equality and democratic participation. The
Bretton Woods institutions, whose decisions bear
directly on life in our countries, should be the prime
candidates for the overdue reform. We deem it fit to
recall the recommendation of several summit meetings,
in both the North and the South, supporting the
developing countriesí right to join the World Trade
Organization, with no hurdles and in a depoliticized
way.
Speaking of development, we welcome the
important outcomes of the three summits held during
the past five months on development, namely, the
Asian-African Summit, the South American-Arab
Countries Summit, and the second South-South
Summit. Those meetings rejected the imposition of
unilateral sanctions, considering such a policy to be in
violation of the principles of the Charter and
international law and dangerous to development plans
and reform processes in the targeted countries.
The main focus of discussions in the High-level
Plenary Meeting was the reform of the United Nations.
We believe that the reform process will not be
complete if it does not take into consideration the
inability of the United Nations, for reasons known to
all, to implement its resolutions pertaining to the Arab-
Israeli conflict. These reasons are primarily embodied
in the generous support and unlimited protection
offered by some to Israeli aggression against the Arab
states and to Israelís continuing occupation of the
Syrian Golan, the Palestinian territories, and parts of
southern Lebanon.
Syria has declared that the withdrawal of settlers
and Israeli forces from Gaza is undoubtedly a first step
but that this alone is not enough for peace. What is
required is the implementation of all United Nations
resolutions, the establishment of an independent
Palestinian State, the return of the occupied Golan
Heights and the return of refugees. There are relentless
attempts by the Israeli side in particular and also by
those who support it to portray this withdrawal as a
great accomplishment that is also painful. However,
they are neglecting the fact that the painful Israeli
occupation of the Gaza Strip lasted for over 38 years,
during which our brothers in the Gaza Strip in
particular suffered from the horrors of occupation and
its inhumane practices.
Moreover, this abominable occupation persists in
the West Bank, including Jerusalem, as well as in the
occupied Syrian territories in the Golan. As affirmed
by many delegations in their statements this session,
the international community must be wary and must
demand that the withdrawal from the Gaza Strip be a
full withdrawal from land, sea, and air in order for it to
be considered a complete withdrawal. Moreover, this
withdrawal cannot be accepted as a cover for the
continued Israeli occupation of the West Bank and East
Jerusalem, nor can it be a cover for the continued
existence of settlements and the separation wall in
these territories, especially since the General Assembly
has expressed its support for the legal opinion of the
International Court of Justice on the illegitimate nature
of the wall. Israel has rejected the opinion.
In 1981, the Security Council passed resolution
497 (1981), deeming the Israeli decision to annex the
Golan null and void. The General Assembly has passed
dozens of resolutions condemning all the measures and
actions taken by Israel ó the occupying Power ó to
change the nature of the occupied Syrian Golan and its
legal status and considering such measures null and
void and a blatant violation of international law and the
Geneva Conventions. In defiance of resolutions of
international legitimacy, Israel has evicted almost half
a million Syrians from their land and continues to
detain dozens of Syrians, some of whom have been
imprisoned for over 30 years. Israel still calls for the
construction of more settlements in the occupied
Syrian territories. The question is: If Israel claims that
withdrawing its settlers is painful and if it is genuine in
its desire for peace in the region, then why does its
Government continue to build settlements and bring
settlers in to the occupied Syrian and Palestinian Arab
territories?
Syria has exerted every effort possible to achieve
a just and comprehensive peace in the region. It has
continued to declare its readiness to resume the peace
process unconditionally, keeping in mind that the
implementation of resolutions of international
legitimacy is not considered a precondition. However,
all these efforts have gone to waste because of Israelís
greed and its defiance of international legitimacy.
Therefore, we would like to affirm that peace in
the Middle East, to which the international community
aspires, cannot be achieved unless Israel abides by the
resolutions of international legitimacy, particularly
Security Council resolutions 242 (1967) and 338
(1973), the principle of land for peace and the Madrid
Peace Conference terms of reference, and unless it
21

accepts the initiative that was put forth by the Arab
States at the 2002 Beirut summit and reaffirmed at the
Tunis and Algiers summits.
The international community is following the
tragic events that have been unfolding in sisterly Iraq
as a result of its occupation and the attempts to
fragment the unity of its land and its people. We are
now facing a tragic situation that has led to the death of
thousands of innocent Iraqis and to the destruction of
that sisterly countryís infrastructure. Guided by our
desire to stem the bloodshed, we have taken many
measures, which has put a burden on our resources.
Syria has deployed thousands of its soldiers along
the Iraqi-Syrian border. We have also intercepted many
of those attempting to infiltrate the border into Iraq. In
contrast, those who ceaselessly hurl accusations at
Syria have failed to shoulder their responsibility to
ensure effective control of the border from the other
side. The responsibility is shared between the two
neighbouring countries. Although some had promised
to assist us and provide technical equipment for border
control, they have failed to keep their promises.
Syria condemns the acts of terrorism that
continue to be perpetrated throughout Iraq, causing
many casualties among innocent civilians. We stress
that preserving the unity of Iraqís territory and people
in these critical times requires a full commitment to
national unity on the part of all segments and groups of
the Iraqi population. Furthermore, Syria condemns all
statements aimed at creating discord and infighting
among the Iraqi people. Such statements have been
disseminated by suspect groups that wish to spread
chaos, extinguish hope and exacerbate suffering. Syria
will continue to support the political process in Iraq,
until the country and its people overcome their plight
and are able to exercise their right to self-
determination in a unified, secure and prosperous Iraq.
Syria welcomes the interest shown by the United
Nations and its Member States in combating and
eradicating terrorism. I find it necessary to affirm that
Syria was one of the first countries to experience
terrorism and that it has fought to eradicate it. From
this rostrum, Syria reaffirms that it will continue to
cooperate with all States seeking to eradicate terrorism
and implement all relevant Security Council
resolutions.
Furthermore, Syria has signed and ratified
international conventions on terrorism, including, most
recently, the International Convention for the
Suppression of Acts of Nuclear Terrorism, which we
signed on the first day it was open for signature,
14 September 2005. Syria emphasizes that it is
crucially important to avoid confusing terrorism ó
which we are combating and sincerely cooperating to
eradicate ó with the just struggle of peoples for
liberation and independence, seeking to put an end to
foreign occupation. That is a right guaranteed by the
Charter of the United Nations, which most Member
States of the Organization hold dear. Syria was also
among the first countries to initiate, in 1986, the
proposal that an international conference be convened
under United Nations auspices to define terrorism and
consider its root causes.
The outcome of the Review Conference of the
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) held several months ago
revealed the need to refocus international efforts on
nuclear disarmament and to ensure the Treatyís
universality. The facts clearly indicate the importance
of returning to the principle of multilateralism and of
making operational the various multilateral
international conventions on disarmament issues.
At any rate, the Middle East region continues to
experience a unique situation that is both a source of
concern and a cause for censure. Israel alone runs a
dangerous military nuclear programme outside any
international framework and refuses to adhere to the
NPT, while all the other States of the region are party
to the Treaty and respect it in letter and spirit. Here, I
must recall once again Syriaís initiative, proposed on
behalf of all the Arab States to the Security Council on
29 December 2003, to eradicate all weapons of mass
destruction, including nuclear weapons, from the
Middle East region as a step towards declaring it a
zone free of all weapons of mass destruction, including
banning nuclear weapons and preventing their
proliferation.
Syria is undergoing a serious process of
comprehensive economic and social reforms. The
Syrian human development plan is modelled on the
Millennium Development Goals (MDGs); thus the
plan's objectives serve as stepping stones towards the
ultimate achievement of the MDGs. The Syrian
Governmentís strategy is based on the principles of
cooperation for development, as reflected in the
concept of an effective development partnership among
the State, the private sector and civil society. Syria is
22

striving to develop domestic investment, to encourage
foreign investment and to improve the infrastructure
and the performance of our institutions, while
eliminating waste and fighting corruption.
Important reports have recently been prepared in
coordination with the United Nations Development
Programme, including an analysis of the
macroeconomic situation; reports on poverty, national
development and the Millennium Goals; and a Human
Development Report on education. Syria accords due
importance and attention to empowering women and
promoting their rights so that they can fulfil their role.
In addition, Syria attaches great importance to
children, to persons with special needs and the disabled
with a view to securing their future.
Syria supports reform of the Security Council
aimed at improving its working methods, including
increasing its transparency. As I have previously
stressed, we believe in the importance of just
representation of all regions in the Council through the
expansion of both the permanent and the non-
permanent membership categories, and the need for
representation of the Arab States through a permanent
seat in any Council expansion.
Africa remains at the centre of Syria's concerns.
Without stability in Africa, there will never be genuine
development in the world. The Summit Outcome
document (resolution 60/1) calls for sufficient efforts
to satisfy the special needs of Africa. We believe that
that is necessary and correct. We do not believe that the
Security Council can resolve Africa's problems by
holding more meetings on the continent. It is more
important to achieve concrete results by responding to
Africa's voice, respecting its viewpoints and taking its
concerns into account. In that regard, we should like to
pay tribute to the efforts of the African Union, as
reflected in its mediation and good offices aimed at
crisis settlement in Africa.
The modern world and multilateral diplomacy,
represented in the United Nations, stand at the
threshold of a new era. Let us all rise to the challenges
confronting us so that we may guarantee a future of
security, peace and stability for mankind.